George Rose Smith, J., concurring. I am unable to join in that part of the majority opinion which in effect overrules Bates v. State, 210 Ark. 652, 197 S. W. 2d 45. In that case there had been a newspaper reference to a “hand-picked jury,” but it was not implied, as it is here, that the trial judge had taken part in the matter. The other allegations of contempt in the earlier case are not similar to the statements for which the appellant is being punished in the case at bar. Since there is no essential inconsistency between the Bates decision and today’s holding I would defer any re-examination of the prior case until the issue is squarely presented.